department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter cc letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax exempt ando government entities division date legend dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were formed as a corporation on q in the state of o for charitable purposes you amended letter cg catalog number 47628k your stated purpose to serve the citizens and public at large with the exchange of free and volunteer services to people in need with no profit to any participants or members therein or to any other entity you are a membership_organization comprised of different individuals in your community who subscribe to your proposed barter theory of mutual benefit through a time sharing_agreement you are formed to provide services to members through a reciprocal exchange that uses units of time as currency also services of any or all kinds are limited to the members your activities consist of establishing and maintaining a time bank in the state of o you describe the concept of time banking as a person spending an hour doing something for somebody in your community the hour goes into a time bank as a time dollar then that person has a time dollar to spend on having someone do something for them there is no fee to participate and there is no fee for services other than time dollars time dollars have no currency value you advertise and receive applications for membership in a time bank you do criminal checks on the applicants and approve members you input and maintain member information on the computer using software designed to track time dollars earned and spent as well as tracking the type of work or services that your members want and or are willing to do members can contact your office or access the software online to locate information for the service they want any and all residents and businesses of p community and the surrounding area may participate in this activity you provide a list of possible tutors for students of your educational facilities to strengthen their study habits and knowledge you also plan and facilitate monthly socials for all members you state that of your time is dedicated to time banking activities law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for the statutory purposes if its net_earnings inure to the benefit of individuals letter cg catalog number 47628k sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest revrul_69_175 1969_1_cb_149 states that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code revrul_71_395 1971_2_cb_228 states that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code revrul_78_86 1978_1_cb_151 states that a public off-street parking facility which was formed by a group of local merchants to alleviate a lack of parking space in the central business district does not qualify for exemption under either sec_501 or sec_501 of the code application of law you are not described in sec_501 of the code because you are not operated exclusively for charitable or educational_purposes as a time banking community network you provide a mutual benefit to the members in your community similar to a barter_exchange which utilizes units of members’ time as the currency for reciprocal service exchange this does not further an exempt_purpose under sec_501 of the code as required under sec_1_501_c_3_-1 of the regulations you promote fellowship commingling and personal contact among the members this comprises a more than insubstantial social activity to and for your members and is not in furtherance of an exempt_purpose therefore you do not meet the operational_test requirement of sec_1_501_c_3_-1 of the regulations as operated exclusively for one or more exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest your application_for exemption indicates that there is intent to operate as a type of cooperative organization for the mutual benefit of your members this type of organization is not serving a public purpose but rather is operated for the private interest of your members you limit services of any and all kinds to your members providing a prohibited private benefit under sec_1_501_c_3_-1 of the regulations you are similar to the organization described in revrul_69_175 although you do not charge fees for membership in the time bank and time dollars do not have currency value your system of allowing members to deposit time dollars and exchanging time dollars for other letter cg catalog number 47628k service acts in a cooperative manner and therefore serves the private interests of your members you are similar to the organization described in revrul_71_395 because of private benefit to your individual members through the reciprocal exchange of services using an alternative monetary system which has units of time as currency the given example of a cooperative art gallery engaged in showing and selling only the works of its own members and which is a vehicle for advancing their careers and promoting the sale of their work fails the operational_test for sec_501 this closely parallels your organization which is also serving private rather than public interests and as such does not qualify for exemption under sec_501 of the code you are similar to the organization described in revrul_78_86 because that organization also utilizes time for the mutual benefit of the participating merchants by offering a free or reduced_rate off-street parking facility as an incentive for customers to come and shop in the participating merchants’ stores similarly your organization benefits the members of the network rather than serving a public interest and for this reason does not qualify for tax-exempt status under sec_501 applicant’s position you stated you are formed for charitable purposes including relief of the poor and distressed lessening the burdens of government and combating community deterioration by helping coordinate activities including teaching english or spanish transportation to or from the doctor grocery shopping carpooling kids to activities and house cleaning along with other activities and specific examples you also state that the population of p is largely minority and overwhelmingly low-income public housing is abundant and qualify for the free junch program of students in the area you also submitted a letter_ruling from the internal_revenue_service which stated that a time bank operation in r was not a barter_exchange under sec_6045 of the code service response to applicant’s position although the community of p in which you operate may include the poor or distressed you do not restrict membership or services exchanged so as to ensure that your activities are operating exclusively for charitable purposes in addition the fact that activities may include minority or low income members does not change the fact that your activities serve the private interests of your members rather than a public interest you do not meet the operational_test for sec_501 due to your structure as a reciprocal exchange network which benefits primarily the individual members who work for one another to forge stronger intra-community connections and build social capital however you do not serve a public interest which is required for exempt status under sec_501 letter cg catalog number 47628k the letter_ruling that you provided did not include any opinion as to whether the activity was furthering an exempt_purpose under sec_501 of the code in addition the ruling cannot be cited as precedent also your social activities are more than incidental to the charitable purpose and to a large extent may be the main attraction for the individuals who make use of your organization they become members of your network to commingle and enjoy fellowship with one another similar to a social_club but without the expense of membership fees this type of arrangement does not further a charitable purpose as would qualify for exemption under sec_501 of the code conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you serve the private interests of your members rather than public interests thus you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and letter cg catalog number 47628k declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters for more information about please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if we have sent a copy of this letter to your representative as indicated in form_2848 power_of_attorney and declaration of representative if you have any questions please contact the person whose name and telephone number are shown in the heading of this ‘etter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
